Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method of preparing a fruit-containing product” but does not positively recite any steps for creating the “fruit-containing product”. It is not clear if the “fruit-based composition” is part of the “fruit-containing product” or not.
Claim 1 recites “providing a fruit-based composition comprising at least 65 wt%, on a total solids basis, or a fruit material”. It is not clear if the composition must possess at least 65% solids, or whether the composition must include at least 65% fruit material, or whether the fruit material must possess at least 65% solids.
Claim 7 recites “20 oC”. It is not clear if this should be “20°C” or not.
Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites “the total solids content of the product”. It is not clear if this should be the total solids content of the “product” or the “fruit composition”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Visram et al [US 2008/0226778A1] in view of Huttenbauer Jr et al [Pat. No. 6,676,986] and Jacops et al [US 2008/0014303A1].
Visram et al teach a method for processing food consumption by individual having difficulty chewing and/or swallowing (title) comprising providing a prepared food composition (Figure 1, #34), the food composition being a baby food (paragraph 0013, 0023), the food composition lacking preservatives (paragraph 0013), subjecting the food composition to a pressure of 100-1,000 MPa, for example 400-800 MPa, for 5-15 minutes (Figure 1, #12; paragraph 0015; page 3, claim 4), heating the food composition before and/or during the pressure treatment (paragraph 0022), providing improved shelf-life (paragraph 0023), and the product naturally being pourable, spreadable, or spoonable.
Visram et al do not explicitly recite a fruit-based composition with at least 65% fruit material, a pH of 3.0-4.5, solids content of 10-30% (claim 1), a temperature of 55-80C (clam 1), a temperature of 55-78C (claim 3), a pH of 3.2-4.2 (claim 5), the fruit being apple, pear, berry, banana, cherry, mango, peach, or apricot (claim 6), a viscosity of 3.5-5.5 Pa*s at a shear rate of 10/sec at 20C (claim 7), a solids content of 10.2-28% (claim 10), and less than 10% sugar (claim 11).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed viscosity into the invention of Visram et al, since Visram et al already taught varying the consistency of the product from a thin liquid, a thick liquid, and/or a thick liquid with chunks as well as baby food (paragraph 0013), and since the claimed viscosity would have been used during the course of normal optimization and experimentation procedures due to factors such as the intended consumer, the consumer’s chewing/swallowing capabilities, the consumer’s nutritional requirement, and/or medical conditions.
Huttenbauer Jr et al teach for making pureed food products for children and adults who are unable to effectively chew their food (abstract) by providing fruit (column 2, line 53), an example using 800 kg strawberries and 132 kg sugar, corn syrup, and starch (column 6, Example 5) which equates to 85% fruit, preheating the strawberries at 71C (column 6, line 29), and preservation using high-pressure at 100,000 psi, or 689 MPa, for 2-10 minutes (column 4, lines 1-10; column 6, line 46).
Jacops et al teach a method for making a packaged, shelf-stable, gelled natural fruit pulp product (abstract) by providing a fruit composition of strawberry, mango, apricot, peach, pear, cherry, and/or apple (paragraph 0019), the product being up to 100% fruit (paragraph 0036), the fruit composition having a water content of at least 70% (paragraph 0022) which equates to 0-30% solids, the fruit composition having less than 15% insoluble fiber (paragraph 0023), the fruit composition having a pH of 3.0-3.5 (paragraph 0028), the product being substantially free of saccharides (paragraph 0030), preserving the fruit composition by high pressure of 300-690 MPa for 1-30 minutes (paragraph 0044, 0046), the fruit composition having a starting temperature of 0-40C and a peak temperature of about 70C during the high pressure treatment (paragraph 0047), and the product being shelf-stable (paragraph 0051).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed fruit composition features and heating into the invention of Visram et al, in view of Huttenbauer Jr et al and Jacops et al, since all are directed to processing of food products, since Visram et al already included the food composition being a baby food (paragraph 0013, 0023), and heating the food composition before and/or during the pressure treatment (paragraph 0022) but simply did not provide specific examples of the food composition or temperature; since pureed foods for children and adults commonly included 85% fruit (column 6, Example 5), preheating the strawberries at 71C (column 6, line 29), and preservation using high-pressure at 100,000 psi, or 689 MPa, for 2-10 minutes (column 4, lines 1-10; column 6, line 46) as shown by Huttenbauer Jr et al; since methods for making pureed fruit products also commonly included the fruit composition having a water content of at least 70% (paragraph 0022) which equates to 0-30% solids, the fruit composition having less than 15% insoluble fiber (paragraph 0023), the fruit composition having a pH of 3.0-3.5 (paragraph 0028), the product being substantially free of saccharides (paragraph 0030), preserving the fruit composition by high pressure of 300-690 MPa for 1-30 minutes (paragraph 0044, 0046), and the fruit composition having a starting temperature of 0-40C and a peak temperature of about 70C during the high pressure treatment (paragraph 0047) as shown by Jacops et al, since high pressure processing was known to cause adiabatic heating of the food as shown by Jacops et al, since a combination of high pressure and elevated temperatures would have better ensured that pathogens were completely destroyed in the process of Visram et al and thus ensured a longer shelf-life, and since the claimed ingredients and properties would have been used during the course of normal experimentation and optimization procedures in the process of Visram et al, in view of Huttenbauer Jr et al and Jacops et al, due to factors such as the intended consumer, the consumer’s chewing/swallowing capabilities, the consumer’s nutritional requirement, and/or medical conditions.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Visram et al, in view of Huttenbauer Jr et al and Jacops et al, as applied above, and further in view of Ashourian [Pat. No. 5,849,350].
Visram et al, Huttenbauer Jr et al and Jacops et al teach the above mentioned concepts. Visram et al do not explicitly recite a Brix of at least 12 (claim 8). Ashourian teach a method for making shelf-stable fruit products (title) including a Brix value of 18-20 (column 7, line 40). It would have been obvious to one of ordinary skill in the art to incorporate the claimed Brix value into the invention of Visram et al, in view of Huttenbauer Jr et al, Jacops et al, and Ashourian, since all are directed to methods of processing foods, since Visram et al already disclosed making baby food but simply did not mention a value for Brix, since Huttenbauer Jr et al and Jacops et al disclosed making foods from fruit compositions, since fruit compositions commonly possessed a Brix of 18-20 as shown by Ahourian, and since the claimed Brix value would have been used during the course of normal experimentation and optimization procedures in the process of Visram et al, in view of Huttenbauer Jr et al, Ahsourian, and Jacops et al, due to factors such as the intended consumer, the consumer’s chewing/swallowing capabilities, the consumer’s nutritional requirement, and/or medical conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792